Title: Saturday 11th.
From: Adams, John Quincy
To: 


       This forenoon a Captain of one of the french men of War came and very politely invited me on board to dine with him. Mr. Thaxter my brother Charles and I went on board of the Jason of 64 Guns. There are three French Men of War here the Triumphant of 80 Guns the Sovereign of 74 and the Jason of 64. The Captain and all the officers were all exceeding polite. At about 5 o clock we came back. We were to go to the play but there is none. We are to go for Coronna tomorrow.
      